Citation Nr: 1722174	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  11-11 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for right hip disorder, claimed as status-post right hip replacement, to include as secondary to service-connected status-post open reduction internal fixation and bone graft left navicular bone with residuals of fracture to the left triangular bone of the wrist.

2.  Entitlement to an increased rating for left proximal radial head fracture with degenerative arthritis, rated as 10 percent disabling prior to March 23, 2016.

3.  Entitlement to an initial rating  in excess of 20 percent for limited pronation of the left elbow, from March 23, 2016.

4.  Entitlement to an initial rating in excess of 10 percent for a right anterior superior iliac spine residual pain status-post bone graft harvest.

5.  Entitlement to an initial rating in excess of 10 percent for a status-post open reduction internal fixation and bone graft left navicular bone with residuals of fracture to left triangular bone of the wrist.

REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant  and his wife


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1973 to October 1976.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision in which the RO, inter alia, granted the Veteran service connection for a right anterior superior iliac spine residual pain status post bone graft harvest, and for status-post reduction internal fixation and bone graft left navicular bone with residuals of fracture of the left triangular bone of the wrist and assigned an initial, zero percent (noncompensable) rating for each disability, effective March 31, 2008. The RO also assigned an increased (compensable) rating for a left proximal radial head fracture with degenerative arthritis, assigning a 10 percent rating from   March 31, 2008, but denied a claim for  service connection for status-post right total hip replacement was denied.  In October 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in March 2011 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2011.

As the Veteran disagreed with the initial ratings assigned following the award of service connection for a right anterior superior iliac spine and status-post reduction internal fixation and bone graft left navicular bone, the Board has characterized these claims in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

In June 2015, the Veteran and his wide  testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of the hearing has been associated with the record.

In September 2015, the Board remanded the claims on appeal for further evidentiary development.  In an April 2016 rating decision, the agency of original jurisdiction (AOJ) assigned a 20 percent rating for limited pronation of the left elbow effective March 23, 2016, and discontinued the previous 10 percent rating for left proximal radial head fracture with degenerative arthritis as of that date.  As higher ratings are assignable before and after that date, and Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

With respect to the remaining claims, after accomplishing further action, the AOJ continued the previous denials (as reflected in an April 2016 supplemental statement of the case (SSOC).

While the Veteran previously had a paper claims file, this appeal is now being s been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals documents in the Virtual VA file consists of various adjudicatory documents that are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Degenerative joint disease of the right hip first manifested many years after the Veteran's discharge from service; there is no competent, credible evidence of a continuity of right hip symptoms since service; and the only competent, probative opinion to address the relationship, if any, between the current disability and the Veteran's military service or service-connected disability weighs against the claim.

3.  Pertinent to the current claim for increase, the Veteran's left elbow disability has not been manifested by flexion limited to either 90 degrees or 70 degrees, nor is there evidence of additional limitation of motion following repetitive use.

4.  Since March 23, 2016, the Veteran  left elbow disability has not been  manifested by loss of bone fusion and the hand fixed in supination or hyperpronation.

5.  Pertinent to the current claim for increase, the Veteran's right anterior superior iliac spine residual pain status-post bone graft harvest has not  more nearly approximated flexion limited to 30 degrees or less, ankylosis or abduction limited beyond 10 degrees at any time during the period under consideration.

6.  The Veteran's status-post open reduction internal fixation and bone graft left navicular bone with residuals of fracture to left triangular bone of the wrist did not more nearly approximate ankylosis at any time during the appeal period.

7.  The Veteran's left wrist disability has resulted in mild incomplete paralysis of the left radial nerve.



CONCLUSIONS OF LAW

1.  The criteria for service connection for right hip disorder are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131], 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).

2.  The criteria for a rating greater than 10 percent for left proximal radial head fracture with degenerative arthritis are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5207-5010 (2016).

3.  The criteria for an initial rating greater than 20 percent for limited pronation of the left elbow are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010-5213 (2016).

4.  The criteria for an initial rating greater than 10 percent for a right anterior superior iliac spine residual pain status-post bone graft harvest are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010-5020 (2016).

5.  The criteria for initial rating greater than 10 percent for status-post open reduction internal fixation and bone graft left navicular bone with residuals of fracture to left triangular bone of the wrist are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5215-5010 (2016).

6.  The criteria for an initial separate 20 percent rating, but no higher, for mild incomplete paralysis of the left radial nerve, as secondary to status-post open reduction internal fixation and bone graft left navicular bone with residuals of fracture to left triangular bone of the wrist, are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, DC 8514 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Regarding the claim for service connection, proper notice of what is necessary to substantiate the claim requires that the Veteran be informed of the following five elements:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio, 16 Vet. App. at 187. A September 2008 letter satisfied this requirement.

Regarding the claims for higher initial ratings, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  determined that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2016) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Nonetheless, the Veteran has been provided notice of the criteria for higher ratings for all such claims.  .

Regarding the claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  This was accomplished in an April 2008 notice letter.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).

Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the matters herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  The Veteran's service treatment records (STRS) have been associated with the claims file.  All identified and available post-service treatment records, including records from the Social Security Administration (SSA), have been obtained.  Also of record and considered in connection with the appeal is the transcript of the Board hearing, along with various written statements provided by the appellant, and by his representative, on his behalf.  No further action on any of these claims, prior to appellate consideration, is required.

With respect to the June 2015 Board hearing, the Board notes that the Veteran and his wife were afforded the opportunity to testify before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  23 Vet. App. 488 (2010).  In this case, the Board finds that, consistent with Bryant, the undersigned substantially complied with the duties set forth in 38 C.F.R. 3.103 (c)(2), and that the hearing was legally sufficient.

Here, during the hearing, the undersigned VLJ enumerated the issues on appeal, to include the claims herein decided, and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding and might substantiate the claims herein decided.  Although the undersigned did not explicitly suggest the submission of any specific additional evidence, on these facts, such omission is not prejudicial to the Veteran, as the claims were subsequently developed and, as a result, additional evidence was added to the claims file.  Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), nor has either identified any prejudice in the conduct of the Board hearing. 

As indicated, the record contains outstanding SSA records as requested in the September 2015 remand.  In addition, a November 2015 letter from the AMC to the appellant and his representative, to which there has been no reply, asked the Veteran to provide sufficient information and authorization to obtain any additional pertinent evidence as requested in the September 2015 remand. The additional VA clinical records requested in the September 2015 remand have been obtained, and there is no indication that there are other records available that have not been obtained.  Moreover, as directed in the prior remand, Veteran was afforded VA examinations in March 2016, as directed in the September 2015 remand. 

Thus, there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that substantial, not absolute, compliance is required).

Also, as indicated, the Veteran's claimed disabilities were evaluated in October 2008, February 2013, and March 2016.  The examination reports have been reviewed and found to be collectively adequate to make a determination on the claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the matters herein decided has been met.

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim remaining on appeal.  Consequently, the Veteran is not prejudiced by the Board proceeding to a decision on each of the claims on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

The Veteran asserts that his right hip disability was caused by an in-service motor vehicle accident (MVA), or, in the alternative, was caused or aggravated by a bone graft performed for his service-connected left wrist disability.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be presumed, for certain chronic diseases (including arthritis) which develop to a compensable degree within a prescribed period after discharge from service, although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307 (c). 

With chronic disease, shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).

Under 38 C.F.R. § 3.310 (a), service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The regulation requires the establishment of a baseline level of disability prior to aggravation and a showing that the secondary condition was not due to the natural progression of a disease.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Masors v. Derwinski, 2 Vet. App. 181   (1992);); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Turning to the pertinent evidence of record, service treatment records (STRs) indicate that the Veteran was involved in several MVAs during service.  In October 1975, the Veteran presented for treatment after he pinned himself under a motorcycle.  He had pain in the 1st to 8th ribs of the right side.  X-rays were negative for bone or joint pathology.  In March 1976, the Veteran was treated to abrasions to right shoulder and arm, pain in right foot, and severe frontal headaches.  Following an MVA in May 1976, abrasions/contusion to the right forearm and right calf were noted.  In July 1976, the Veteran was seen after he lost control of his motorcycle when he hit a puddle of water.  He was diagnosed with fracture, left elbow. 

VA treatment records dated September and October 1987 reflect that the Veteran complained of low back pain and aching into the hips and legs, especially the left hip.  The pain began while lifting materials on the dock.  Examination of the right hip revealed good external rotation.

In December 1988, the Veteran reported a sharp shooting pain in his right upper thigh, which caused his leg to give way.

A March 1990 private chiropractic treatment record showed moderate decreased hip extension capability on the right.

An October 2003 treatment record reflected aching of the right hip.

An August 2004 VA treatment record reflected complaint of right hip pain from medial thigh to medial knee.  The Veteran reported ongoing pain for more than a year.  X-ray showed degenerative joint disease.

A September 2004 private treatment record noted 2/5 strength of the right hip flexors in the seated position, compared with 4+/5 on the left.

A December 2004 VA primary care note indicated that the Veteran complained of leg and hip pain on the right side.  His pain was 10 out of 10 in severity for a third of the day.

A February 2005 VA treatment record noted that the Veteran complained of right leg/right hip pain.  The Veteran reported that a non-VA provider told him to get an epidural shot in the back.

A September 2005 x-ray and CT scan of the right hip showed severe arthritis of the right hip joint.

Private treatment records dated in April 2007 show that the Veteran walked with some difficulty because of the problems related to the right leg.  He was unable to go up on his heels and toes as a result.

On October 2008 VA examination, the examiner opined that the bone grafting is not related to and did not cause his right hip condition that resulted in a total hip arthroplasty.

An October 2012 statement from a fellow soldier indicated that he had been in a car crash with the Veteran in the 1970s.  The statement indicated that the fellow soldier saw the Veteran go over the handle bars and land on the nape of his neck.  The Veteran had a bump on his head, and his face had a rash.  His elbow also looked like it was in the middle of his forearm.  The statement did not indicate any injury to the right hip.

On February 2013 VA examination, the Veteran reported that he injured his hip in the car accident in 1976, when he hit the dash and got ejected from the car through the door.  The hip pain began about 10 years before he finally had surgery.  It got to the point that he would drag his right leg and at first he was told he needed surgery on his back, but then it was noted on an x-ray that his hip was disintegrating.  After the surgery 5 to 6 years ago, he had been doing well with no complaints from the right hip joint.  He denied post service injuries.  The iliac crest bothered him with the "weirdest screaming burning pain like [being] kicked in the gut."  He had pain once a week and it was worse with cold weather.  It also occasionally woke him up at night and he would put heat on it.  The Veteran did not report flare-ups that impacted the function of the hip.  Flexion of the right hip was limited to 95 degrees, with no objective evidence of painful motion.  Given subjective information, documentation, and objective findings, the examiner opined that the Veteran's total hip arthroplasty was less likely as not caused by or a result of MVA during active service.  The examiner noted that no STRs indicated injury, treatment, or complaints of pain associated with the hip, nor was there mention of any complaint/issues on exit exam.

On March 2016 VA examination, the Veteran reported that bone was harvested from his right hip to his left wrist in May 1980.  There was massive bruising following that, and it ached for a long time.  It was still aching in 1982, when he had the screw taken out of his wrist.  The scar had been tender for a long time.  He was having so many problems with my hip aching, that he moved to California for warmer weather.  However, that did not help.  The Veteran believed that the big bruise led to arthritis in the hip.

In an April 2016 addendum, the examiner opined that it is less likely than not that the hip osteoarthritis status post total hip arthroplasty was incurred in or caused by service.  There are no records during or shortly following service to demonstrate a significant hip condition that occurred during service that would be likely to cause the development of severe post-traumatic arthritis leading to hip replacement.  The Veteran demonstrated that he did not have a seriously damaged hip joint by performing heavy active work for the post office for 9 years (bending, picking, lifting, and carrying).  His self-reported history of heavy active work during those 9 years at the post office demonstrates that the hip was functional.  He in fact reported not only normal use, but "overuse" of the hip during the work at the post office.  The osteoarthritis and subsequent total joint replacement were not caused by an injury during military service.  Current examination of the hip provides no new information establishing nexus to service.  Given the long history described of ability to perform heavy active work and no records to demonstrate significant injury to the hip joint during service, it is less likely than not that the hip osteoarthritis status post total hip arthroplasty was first manifested during or otherwise etiologically related to the Veteran's period of active service from February 1972 to October 1976.

Additionally, the examiner opined that the Veteran's right hip osteoarthritis was less likely as not aggravated beyond its natural progression by bone graft harvesting procedure.  The Veteran asserts that the bone graft harvesting procedure caused the deterioration of the hip joint leading to eventual hip replacement, decades later. However, there is no medical documentation to support this contention.  The evidence, in fact, demonstrates that the hip joint was very functional following service and indeed, following recovery from the bone graft harvest procedure, to allow active work for many years.  There is no evidence to suggest that the bone graft harvest procedure of the ASIC caused residual damage to the hip joint leading to the right hip osteoarthritis.  It is not supported by medical evidence that the procedure caused or aggravated beyond the natural progression the right hip degenerative arthritis. The ASIC, the site of the bone harvest, is not structurally within the functional hip joint, did not alter the hip joint structures, did not alter the weight-bearing surfaces of the joint, and did not cause a deterioration of the hip joint leading to end stage arthritis and hip replacement.  There is no direct, secondary, or aggravation condition of the bone harvest procedure leading to the hip osteoarthritis and subsequent total hip replacement. 

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a right hip disorder is not warranted.  Although the Veteran has a current right hip disability, the disorder first manifested many years after service and is not medically shown to be related to be related to any in-service injury or disease or service-connected disability.

With regard to service connection on a direct basis, STRs are silent for any injury to the right hip or any abnormalities of the right hip in service.  Moreover, as no right hip complaints are documented in the record until 1987, more than 10 years after service discharge, there is no credible evidence of continuity of symptoms.  The Board also points out that the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

With regard to the question of whether there exists a medical nexus between current right hip disability and service,  the Board accords great probative weight to the assessment of the 2016 examiner who reviewed the entire record, considered the Veteran's lay statements, and found that the right hip disorder was not related to service, nor was it caused or aggravated by the service-connected connected status-post open reduction internal fixation and bone graft left navicular bone with residuals of fracture to the left triangular bone of the wrist.  Moreover, the examiner attributed the right hip disorder to heavy work and the Veteran's reported overuse of the right hip during his 9-year tenure at the post office.  As such, the Board accepts this opinion as probative of the medical nexus question.  Significantly, neither the Veteran nor his representative has presented on identified any medical evidence or opinion providing such a nexus.

The only evidence that tends to support the claim consists of the Veteran's and his wife's assertions.  As for any direct assertions by the Veteran, his wife, and/or his representative that there exists a medical relationship between current right hip disorder and service or his service-connected bone harvesting procedure, the Board finds that no such assertions provide persuasive evidence in support of the claim. The matter of the medical etiology of the disability here at issue is one within the province of trained medical professionals.  See Jones v. West, 12 Vet. App. 460 (1999).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428 (2011), here, the etiology of the right hip disorder at issue is a complex medical matter that falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran, his wife and/or his representative is not shown to be other than a layperson without appropriate training and expertise, they are not competent to render a probative (i.e., persuasive) opinion the complex medical matter upon which this claim turns.  Id.  As, in connection with this claim, lay assertions as to the etiology of the disability for which service connection is sought have no probative value, the Board points out that the Veteran, his wife and/or his representative can neither support his claim, nor counter the competent, probative opinions of record, on the basis of lay assertions, alone.

For all the foregoing reasons, the Board finds that the claim for service connection for right hip disorder, to include as secondary to service-connected status-post open reduction internal fixation and bone graft left navicular bone with residuals of fracture to the left triangular bone of the wrist, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.


III.  Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, the question for consideration is entitlement to a higher initial rating assigned following a grant of service connection, rating of the medical evidence since the award to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

While various manifestations of a single disability may be assigned separate disability evaluations, VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding.  See 38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures; or due to deformity, adhesions, defective innervation, or other pathology; or due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202   (1995); 38 C.F.R. § 4.40 (2016); see also 38 C.F.R. §§ 4.45, 4.59 (2016).

A.  Left elbow disability (The Veteran's left proximal radial head fracture with degenerative arthritis has been rated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5207-5010.  A separate rating for limited pronation of the left elbow has been rated under DCs 5010-5213 from March 23, 2016.  The medical evidence shows that the Veteran is right-hand dominant.  For rating purposes, his left elbow disability will be rated under the "minor" upper extremity.

Hyphenated diagnostic codes are used when a rating under one code requires use of an additional code to identify the basis for the evaluation assigned.  DC 5010 applies to traumatic arthritis, which is to be rated as degenerative arthritis under DC 5003.  Degenerative arthritis established by X-ray findings is to be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.

Limitation of elbow motion is rated under DCs 5206, 5207, 5208, and 5213.  Under DC 5206 (for limitation of forearm flexion) for the minor hand, a 10 percent rating is warranted where the flexion is limited to 100 degrees; a 20 percent rating is warranted where flexion is limited to either 90 degrees or 70 degrees.  (Higher ratings are available for greater limitation of motion.)  

Under DC 5207 (for limitation of forearm extension) for the minor hand, a 10 percent rating is warranted where extension is limited to either 45 degrees or 60 degrees; and a 20 percent rating is warranted where extension is limited to 75 degrees.  (Higher ratings are available for greater limitations of motion.) 

Under DC 5208 for the minor hand, a 20 percent rating is warranted when forearm flexion is limited to 100 degrees and extension is limited to 45 degrees.  This is the only rating available under this code. 

Under DC 5213 for the minor hand, a 20 percent rating is warranted for limitation of pronation with motion lost beyond the last quarter arc where the hand does not approach full pronation or when motion is lost beyond middle of the arc.  A 20  percent rating for the minor hand is also warranted if there is loss of supination or pronation (bone fusion) and the hand is fixed in full pronation; or the hand is fixed near the middle of the arc or moderate pronation.  A 30 percent rating is warranted if there is loss of supination or pronation (bone fusion) and the hand is fixed in supination or hyperpronation. 38 C.F.R. § 4.71a.

For VA compensation purposes, normal flexion and extension of the elbow is from zero degrees of extension to 145 degrees of flexion, forearm pronation is from zero to 80 degrees, and normal forearm supination is from zero to 85 degrees.  38 C.F.R. § 4.71  Plate I.  In all forearm and wrist injuries, DCs 5205 through 5213, multiple impaired finger movements, due to tendon tie-up, muscle or nerve injury, are to be separately rated and combined not to exceed rating for loss of use of hand.  38 C.F.R. § 4.71a, DCs 5205-5213, Note.

On October 2008 VA examination, the Veteran reported that he had constant pain.  His pain woke him up at night.  He had morning stiffness and pain getting out of bed.  He had 7 out of 10 pain that will reach 8 1/2 out of 10 during painful flare-up episodes.  He described his pain as cramping type pain with numbness and tingling that goes from his hand up into his neck.  He was able to lift approximately a half-gallon of milk.  He did not utilize any braces, assistive devices, or orthotics.  Aggravating factors included leaning, pushing off, bending his elbow to talk on the phone, as well as driving.  Aggravating episodes occurred on a daily basis.  He experienced weakness, fatigability, and loss of coordination with painful flare-ups of his elbow.  When asked about the length of time it took for the pain to resolve, the Veteran stated that since he has so many aches and pains with regard to his shoulder, neck, back, and hip, he could not really differentiate is his pain had resumed back to baseline levels.  He utilized rest, ice, heat, hot tub, sauna, TENS machine, moxi sticks, and pain medications.

On physical examination, there was a 5 centimeter (cm) scar over the lateral aspect of the elbow and a 4 cm scar over the medial aspect along the ulnar nerve.  Palpation revealed moderate tenderness of the medial epicondyle, mild tenderness of the olecranon, and no tenderness of the lateral epicondyle or the radial head.  There was no extensor group tenderness.  Mild flexor group tenderness of the forearm.  Elbow range of motion (ROM) was from 10 degrees to 115 degrees.  Strength testing revealed 4/5 strength with elbow flexion and extension.  Neurologic exam revealed intact motor and sensory function C4-T1.  No reflexes were obtainable at C5, C6, and C7.  There was negative valgus and varus laxity of the elbow, negative Tinel, and positive epicondyle testing.  X-rays showed left proximal radial head fracture with mild to moderate degenerative changes and a small olecranon with no spur.  The examiner opined that he would expect the Veteran to have approximately 5 to 10 degrees of loss of ROM with his elbow with flexion and extension, as well as mild weakness, fatigability, and loss of coordination of his elbow function during painful flare-up episodes.

On February 2013 VA examination, the Veteran reported that his elbow was stiff and he could not straighten it.  He had to prop it on a pillow for support when sleeping.  Pain was constant, daily, dull, aching, and sharp. Symptoms included stiffness and weakness.  Aggravations included twisting, lifting, pushing, pulling, grasping, gripping.  He was right hand dominant. Flare-ups impacted the function of the elbow forearm in that he could not work on cars any longer, and could not put the oil filter on.  ROM testing of the left elbow showed flexion limited to 140 degrees with no objective evidence of painful motion and extension to 20 degrees, with objective evidence of painful motion beginning at endpoint.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitation in ROM.  Functional impairment was described as less movement than normal, weakened movement, and excess fatigability.  There was localized tenderness to on palpation forearm extensor muscles, radial head, lateral epicondyle, and olecranon process. Muscle strength testing was normal for left elbow flexion and active movement against some resistance for left elbow extension.  He did not have ankylosis of the left elbow, nor did he have flail joint, joint fracture and/or impairment of supination or pronation.  The Veteran did not have any scars related to this disability.  The examiner opined that the left elbow disability was moderate.

During the June 2015 Board hearing, the Veteran testified that his elbow hurt all the time.  He could not open his arm all the way up like he used to.  When he had the last evaluation, the doctor put his arm under his elbow and tried to straighten his wrist out, but that was not his natural ROM.  Because of that pain, he holds his arm more across my chest than letting it dangle because it did not dangle straight down without pain.  He had to put his arm on a pillow at night because he could not lay with it straight out.  He suffered more currently than he did at the time of the 2013 VA examination.  See June 2015 Board hearing transcript, p. 10-12.

On March 2016 VA examination, the Veteran reported flare-ups, described as increased pain with active work using motion of the elbow, working on cars. Functional loss was described as unable to do previous work, requiring motions of the elbow, such as working on cars.  ROM was limited to 140 degrees of flexion, 20 degrees of extension, 50 degrees of forearm supination, and 75 degrees of forearm pronation.  ROM contributed to functional loss.  ROM in flexion/extension was found the same as on 2013 VA examination.  Supination and pronation of the forearm were diminished.  The Veteran was not able to perform work requiring normal ROM of the left elbow and forearm, or reach into awkward spaces.  There was objective evidence of pain with weight bearing, as well as mild tenderness of the head of left radius, soft tissue of forearm extensors, lateral epicondyle, and olecranon.  There was no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing with at least 3 repetitions without additional functional loss or range of motion.  The examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time or during flare-ups.  Pain, fatigue, and weakness significantly limited functional ability with repeated use over a period of time or during flare-ups.  Having not seen the Veteran following repetitive use of the elbow/forearm or during a flare-up, the examiner was unable to predict further loss of ROM without resorting to speculation.  Muscle strength of the left elbow was normal in flexion and 4/5 in extension.  The Veteran did not have muscle atrophy.  He had left elbow fracture and limited pronation with motion lost beyond the last quarter of the arc; hand did not approach full pronation.  He also had limited pronation with lost motion beyond the middle of the arc.  The examiner noted that the Veteran underwent a radial and ulnar nerve release with resulting scars, but this was not related to the service-connected proximal radial head fracture.  The Veteran did not use any assistive devices.

Regarding the Veteran's left proximal radial head fracture with degenerative arthritis, a rating in excess of 10 percent is not warranted at any time under the period of review.  A 20 percent rating is warranted where extension is limited to 75 degrees.  DC 5207.  The Veteran's extension has been limited to 20 degrees, which does not even meet the criteria for a 10 percent rating under DC 5207.

Regarding the Veteran's limitation of pronation which is rated as 20 percent disabling under DC 5213, effective March 23, 2016, the Board finds that a rating in excess of 20 percent is not warranted.  The March 2016 VA examiner found limited pronation with motion lost beyond the last quarter of the arc.  As it has not been shown that there is bone fusion with the hand fixed in supination or hyperpronation, a disability rating in excess of 20 percent for the minor arm under DC 5213 is not warranted.  The Board has additionally considered whether a rating under DC 5213 is applicable during any time period on appeal.  However, prior to March 23, 2016, there is no evidence of limitation of pronation with motion lost beyond the last quarter arc where the hand does not approach full pronation or when motion is lost beyond middle of the arc.  Nor is there evidence of loss of supination or pronation with the hand fixed in full pronation or near the middle of the arc, or moderate pronation.  DC 5213.

Additionally, the Veteran does not have ankylosis of the elbow, non-union of the radius, or non-union of the ulna which might warrant additional disability ratings under DCs 5205, 5209, 5210, 5211 and 5212.  In addition, under DC 5208, a 20 percent evaluation is warranted when forearm flexion is limited to 100 degrees and extension is limited to 45 degrees in the minor extremity.  The evidence of record does not show that these criteria have been met.

Finally, the Board finds that the rating codes governing scars not of the head, face, or neck, are potentially applicable.  38 C.F.R. § 4.118, DCs 7801-7805.  In this regard, the Board observes that the rule against pyramiding does not forbid the assignment of separate ratings for musculoskeletal symptoms and scars that are related to the same disability.  38 C.F.R. §§ 4.14, 4.25.  The March 2016 VA examiner noted scars that were unrelated to the service-connected left elbow disability.  Thus, a separate rating for scars is not warranted.

The Board acknowledges that the Veteran has reported pain, and that objective evidence of pain following repetitive motion has been shown.  However, even when considering additional functional limitation due to factors as pain, stiffness and weakness, the demonstrated manifestations are appropriately contemplated in rating evaluations assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.

The Board has considered the Veteran's statements describing his elbow symptoms. However, those subjective complaints were taken into account and discussed by the VA examiners, and were considered in determining functional loss.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's lay allegations regarding the severity of his elbow disabilities.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claims for a rating in excess of 10 percent for proximal radial head fracture with degenerative arthritis, and a rating in excess of 20 percent for limited pronation, and they are denied.  Because the preponderance of the evidence is against higher ratings, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

B.  Right anterior superior iliac spine

The Veteran's service-connected right anterior superior iliac spine (ASIS) has been rated as 10 percent disabling under DCs 5011-5020.  DC 5011 pertains to caisson disease of the bones.  The condition is rated as arthritis, cord involvement, or deafness, depending on the severity of the disabling manifestations.  38 C.F.R. § 4.71a, DC 5011 (2016).  DC 5020 pertains to synovitis, which represents the basis of the rating.  38 C.F.R. § 4.27 (2016).  Synovitis is rated on limitation of motion of affected parts, as arthritis, degenerative.  See 38 C.F.R. § 4.71a, DCs 5003, 5010, 5020.

The Board notes that arthritis due to trauma of a major joint is to be rated under the criteria for limitation of motion of the affected joint.  See 38 C.F.R. §§ 4.45 (f), 4.71a, DC 5010 (2016).  When limitation of motion of the joint is non-compensable under the appropriate DC(s), a rating of 10 percent is to be applied.  See 
38 C.F.R. § 4.71a, DC 5010 (2016).

Normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II.  Limitation of motion of the hip or thigh may be rated under DC 5250 (ankylosis of the hip), DC 5251 (limitation of extension), 5252 (limitation of flexion), or DC 5253 (impairment of the thigh).

DC 5251 provides a 10 percent disability rating for limitation of extension of the thigh that is limited to 5 degrees.  38 C.F.R. § 4.71a.

DC 5252 provides ratings based on limitation of flexion of the thigh.  A 10 percent disability rating is for flexion of the thigh that is limited to 45 degrees; a 20 percent rating is for flexion of the thigh that is limited to 30 degrees; a 30 percent rating is for flexion of the thigh that is limited to 20 degrees; and a 40 percent rating is for flexion of the thigh that is limited to 10 degrees.  Id.

Under DC 5253, impairment of the thigh may be rated based on limitation of abduction, limitation of adduction, or limitation of rotation.  A 10 percent rating will be assigned for limitation of rotation where the individual cannot toe-out more than 15 degrees on the affected leg, or for limitation of adduction where the individual cannot cross the legs.  A 20 percent rating will be assigned for limitation of abduction where there is motion lost beyond 10 degrees.  Id.

Turning to the pertinent evidence of record, an October 2008 VA examination report reflects that the Veteran complained of constant pain which woke him up at night.  He also had morning stiffness and pain getting out of bed.  He had hip replacement surgery 6 months prior and he is now starting to gain more range of motion.  However, he described tenderness over the right hip with putting his seatbelt on in the car or having his belt from his pants rubbing in that area.  He did not utilize any braces, assistive devices, or orthotics.  He described no weakness, fatigability, or loss of coordination with painful flare-up of his hip.  When asked about the length of time it took for the pain to resolve, the Veteran stated that since he had so many aches and pains with regard to his shoulder, neck, back, and hip, he could not really differentiate is his pain had resumed back to baseline levels.  He utilized rest, ice, heat, hot tub, sauna, TENS machine, moxi sticks, and pain medications.

On physical examination, there was an 8 cm well-healed surgical scar over the anterior superior iliac crest.  There was mild tenderness with palpation.  There were no keloids or adhesions.  ROM was limited to 85 degrees of flexion, and 30 degrees of extension, internal rotation, and external rotation.  Muscle strength testing revealed 4/5 strength with flexion, extension, adduction, abduction, and internal and external rotation. The examiner opined that he would not expect the Veteran to have loss of motion, weakness, fatigability, or incoordination with flare-up episodes; flare-ups would be restricted to pressure such as from a waist belt or seatbelt type situations rather than from active movements.

On April 2016 VA examination, the Veteran reported flare-ups, noting that the area underlying the scar on the iliac crest hurt during cold weather.  The Veteran reported that he would not go outside due to right hip pain.  He also did not climb stairs or ladders, ride a pedal pike, or use a treadmill.  He lived in a single level house and put a shower in to avoid lifting his leg over the edge.  He had a toilet raised up to minimize hip pain.  Getting in and out of cars was uncomfortable.  He could no longer hike, run, play or coach sports.

On physical examination, range of motion testing revealed flexion limited to 95 degrees, extension limited to 20 degrees, abduction limited to 40 degrees, adduction limited to 25 degrees, external rotation limited to 50 degrees, and internal rotation limited to 15 degrees.  The Veteran was able to perform repetitive use testing with at least 3 repetitions without additional loss of function or range of motion.  ROM contributed to a functional loss, because the Veteran was unable to perform activities which require a normal ROM.  No pain or crepitus was noted on exam.  There was no evidence of pain with weight bearing.  There was tenderness to palpation of the right ASIS, bony aspects and associated soft tissue.  Surgical procedures included a total right hip joint replacement in 2008, with no residuals, as well as the open bone harvest site surgery, with tenderness overlying the graft harvest site.  A scar measured 8.0 cm by .2 cm.  As on the 2013 examination, the graft site scar remained tender, but non painful.  The scar was virtually invisible, and the prior measurement of the scar in the 2013 examination was used for reference.  The Veteran did not require assistive devices.  Functional impact was described as mildly debilitating, producing mild discomfort with full flexion of the hip.  The 2008 exam of the right hip was conducted about 6 months following the hip replacement, and described some range of motion issues related to recovery from the non-service connected surgery.  Aggravations of the hip occurred with prolonged sitting, seatbelt rubbing across his hip, and driving.  There was no loss of range of motion, no weakness, no fatigability, and no incoordination with flare-up of the bone ASIS harvest site.  Flare-up was restricted to pressure such as a waist belt or seatbelt type situation, but not from active movement.  The bone graft site is stable and unchanged since the 2008 exam.  At no time in 2008, 2013, or 2016 did the Veteran require crutches.

Based on the foregoing, the Board finds that a rating in excess of 10 percent for the Veteran's right ASIS disability is not warranted.  In order to receive a higher, 20 percent or above rating, the evidence would have to indicate that the Veteran had flexion limited to 30 degrees or less; ankylosis or abduction limited beyond 10 degrees.  Here, the evidence has not shown that the Veteran has ankylosis, his flexion was at worst to 85 degrees, and his abduction was at worst to 40 degrees.  Repetitive use testing did not additionally limit motion of the hip.

Additionally, the Board has considered the assignment of a separate disability rating based on surgical scar.  However, a separate rating is not warranted as the medical evidence shows that the post-surgical scar is not painful, unstable, or measure greater than 39 square cm.  As such, a separate rating based on scar is not warranted.  See 38 C.F.R. § 4.118, DC 7804-7805.

The Board acknowledges that the Veteran has reported pain, and that objective evidence of pain following repetitive motion has been shown.  However, even when considering additional functional limitation due to factors as pain, stiffness and weakness, the demonstrated manifestations are appropriately contemplated in rating evaluations assigned.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.

The Board has considered the Veteran's statements describing his right ASIS symptoms.  However, those subjective complaints were taken into account and discussed by the VA examiners, and were considered in determining functional loss.  The Board concludes that the medical findings on examination are of greater probative value than the Veteran's lay allegations regarding the severity of his right ASIS disability.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for a right anterior superior iliac spine residual pain status-post bone graft harvest, and it is denied.  Because the preponderance of the evidence is against a higher rating, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
.

C.  Left wrist

The Veteran's service-connected left wrist disability is currently rated as 10 percent disabling under DCs 5215-5010.  Here, the hyphenated diagnostic code indicates that limitation of motion of the wrist (DC 5215) is rated under the criteria for arthritis (DC 5010).  See 38 C.F.R. § 4.20 (2016).  As the Veteran is right-handed, the minor, as opposed to major, wrist disability ratings are applicable.  See 38 C.F.R. § 4.69 (2016).

DC 5215 provides that limitation of motion of the major and minor wrist with palmar flexion limited in line with the forearm warrants a 10 percent disability rating.  Alternatively, a 10 percent rating may be assigned for limitation of motion of dorsiflexion of the wrist less than 15 degrees.  38 C.F.R. § 4.71a, DC 5215 (2016).  During the period under consideration in this appeal, the Veteran has already been awarded the maximum disability rating of 10 percent for limitation of motion of his left wrist. Thus, he cannot receive an increased rating under the criteria governing limitation of motion of the wrist.

However, the Veteran may still be assigned a higher  disability rating per DC 5214 upon competent evidence of ankylosis of the left wrist.  Per this DC, a 20 percent disability evaluation is warranted when there is favorable ankylosis in 20 to 30 degrees dorsiflexion in the minor wrist.  A 30 percent disability evaluation is contemplated for ankylosis of the minor wrist in any other position, except favorable.  A maximum 40 percent rating is assigned for ankylosis of the minor wrist when ankylosis is unfavorable, in any degree of palmar flexion, or with ulnar or radial deviation.  Id.  DC 5214 (2016).  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

On October 2008 VA examination, the Veteran reported that he had constant pain.  His pain woke him up at night.  He had morning stiffness and pain getting out of bed.  He had 7 out of 10 pain that will reach 8 1/2 out of 10 during painful flare-up episodes.  He described his pain as cramping type pain with numbness and tingling that goes from his hand up into his neck.  He was able to lift approximately a half-gallon of milk.  Aggravating factors included leaning, pushing off, and driving.  Aggravating episodes occurred on a daily basis.  He experienced weakness, fatigability, and loss of coordination with painful flare-ups of his wrist.  When asked about the length of time it took for the pain to resolve, the Veteran stated that since he has so many aches and pains with regard to his shoulder, neck, back, and hip, he could not really differentiate is his pain had resumed back to baseline levels.  He utilized rest, ice, heat, hot tub, sauna, TENS machine, moxi sticks, a night wrist splint, and pain medications.

On physical examination, there was a 4 cm scar over the volar aspect of the wrist and a 7 cm scar over the radial aspect of the wrist along the scaphoid and the thumb. Palpation revealed mild to moderate tenderness of the radiocarpal joint with mild tenderness over the scaphoid and first carpometacarpal joint.  There was also mild to moderate tenderness of the intercarpal joints.  ROM was limited to 40 degrees of extension and flexion, 20 degrees of radial deviation, 30 degrees of ulnar deviation, 60 degrees of pronation, and 30 degrees of supination.  Strength testing revealed 4/5 strength with wrist extension, pronation, supination, ulnar, and radial deviation.  There was 5/5 strength with wrist flexion.  Neurologic exam revealed negative Tinel's sign at the wrist, a negative pinch test, and negative scaphoid.  X-ray revealed left wrist radicular fracture with nonunion followed by bone grafting and mild to moderate degenerative changes of the radiocarpal joint, intercarpal joints, triscaphe joint, and first carpometacarpal joint of the left wrist.  The examiner opined that, during painful flare-up episodes, he would expect the Veteran to have 5 to 10 degrees of loss of ROM with his wrist with flexion, extension, pronation, supination, ulnar and radial deviation.  He would also expect the Veteran would have mild weakness, fatigability, and loss of coordination with his wrist/hand function.

On March 2010 VA traumatic brain injury examination, the Veteran reported that since his arm was fractured he has had decreased strength in wrist, elbow, and decreased dexterity in left hand.  He reported ongoing numbness and tingling down both arms and into all fingers of hands, often triggered by having arms up at shoulder level or above.  He was diagnosed with bilateral carpal tunnel syndrome and left cubital tunnel syndrome after EMG/NCS several years ago and underwent nerve releases, but did not find that his upper extremity paresthesias improved much after these.  He was subsequently seen by an orthopedic surgeon who told him that he had thoracic outlet syndrome and recommended surgery to correct this, but the Veteran did not have the surgery.  Sensory examination revealed decreased sensation to pinprick over left forearm and hand, with no clear dermatomal pattern.

On February 2013 VA examination, the Veteran reported that his left wrist disability had progressively worsened; it was "horrible, deteriorating quick."  He could not push off to get up, pull the clutch on motorcycle, pull pants to button them, or play the guitar.  His pain was constant, daily, dull, aching, and sharp.  Symptoms included stiffness, weakness, and giving out.  He would drop things from his grasp.  Aggravations included twisting, lifting, pushing, pulling, gripping, grasping.  His flare-ups impacted his wrist such that he could no longer work on cars. 

On physical examination, ROM was limited to 55 degrees on left palmar flexion, with evidence of painful motion at 45 degrees.  Extension was limited to 50 degrees, with objective evidence of painful motion beginning at 40 degrees.  He was able to perform repetitive-use testing with 3 repetitions with no additional limitation in range of motion.  Functional loss was described as less movement than normal, weakened movement, excess fatigability, and pain on movement.  There was localized tenderness or pain on palpation of joints/soft tissues of the left wrist.  Sensory examination was normal.  Muscle strength testing showed active movement against some resistance of the wrist flexion and extension.  He did not have ankylosis of the left wrist.  The Veteran had scars due to his surgery, but they were not painful and/or unstable, were not limiting in function, and the total area was not greater than 39 square cm.

On March 2016 VA examination, the Veteran reported stiffness and pain with using the left hand to reach awkward spaces, such as in previous work with cars.  He could not push off to assist in getting up, pull, or play his guitar.  ROM was limited to 45 degrees on palmar flexion, to 30 degrees on dorsiflexion, to 30 degrees on ulnar deviation, and  to 15 degrees on radial deviation.  The Veteran was able to perform repetitive use testing with at least 3 repetitions without additional loss of function or range of motion.  The ROM itself contributed to a functional loss because the Veteran was unable to perform actions requiring normal range of motion.  Pain noted on palmar flexion, dorsiflexion, and radial deviation, and caused functional loss.  There was evidence of pain with weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the joint or associated soft tissue.  There was no objective evidence of crepitus.  The examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time or during flare-ups.  Pain, fatigue, and weakness significantly limited functional ability with repeated use over a period of time or during flare-ups.  Having not seen the Veteran following repetitive use of the elbow/forearm or during a flare-up, the examiner was unable to predict further loss of ROM without resorting to speculation.  Muscle strength was normal.  The Veteran's left hand grip strength 4/5 limited by guarding due to pain with "weight-bearing" of hand structures on the involved first carpal/metacarpal joints, which were ascribed to residuals of the left navicular fracture and surgical intervention.  There was no ankylosis.

On April 2016 VA peripheral nerves examination, the Veteran reported localized neurological impairment specifically associated with the left wrist navicular fracture and residuals of treatment.  The Veteran had symptoms of localized, painful dyesthesias of the distal radial nerve along the thumb with any movement of the thumb.  Sensory examination revealed decreased sensation to monofilament testing in the upper extremities.  The examiner found that the Veteran's neuropathic pain with movement of the left thumb is likely local nerve dysesthesia as a residual of the bone graft to the left navicular.  The examiner diagnosed mild incomplete paralysis of the median nerve and found that the disability was debilitating in that it limited gripping, pinching, and twisting movements of the thumb.

For the following reasons, the Board finds that, during the period under consideration in this appeal,  a rating higher than 10 percent is not warranted for status-post open reduction internal fixation and bone graft left navicular bone with residuals of fracture to left triangular bone of the wrist.  Specifically, the evidence of record discussed above does not show that the Veteran has ankylosis of the wrist, such that an increased rating is warranted under DC 5214.  See 38 C.F.R. § 4.71a, DC 5214 (2016).  No ankylosis has been found in the Veteran's left wrist on multiple VA examinations conducted during the pendency of this appeal.  The Veteran also has not identified or submitted any evidence, which demonstrates his entitlement to an increased rating for his service-connected left wrist disability.  Thus, in light of the foregoing, the Board finds that the criteria for a disability rating greater than 10 percent for the Veteran's service-connected left wrist disability have not been met.  DC 5214.

The Board acknowledges the Veteran's symptoms of pain, stiffness, weakness, fatigability, loss of coordination, and giving out.  However, the evidence clearly shows that the Veteran has a range of motion of the left wrist far greater than the limitations required for a compensable rating under DC 5215 for limitation of palmar flexion and/or dorsiflexion.  In other words, at no time has the evidence shown the Veteran's left wrist dorsiflexion to have been limited to 15 degrees or less or palmar flexion to have been limited in line with the forearm.  Thus, the Board finds that the current 10 percent schedular rating accounts for the Veteran's reported subjective symptoms.  38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. 202.

Notwithstanding the above, however, the Board finds that a separate 20 rating for neuropathy of the left radial nerve as secondary to the left wrist disability is warranted under DC 8514.

DC 8514 provides ratings for paralysis of the musculospiral nerve (also known as the radial nerve); mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the radial nerve, with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity, is rated 70 percent disabling on the major side and 60 percent on the minor side.

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor. 
38 C.F.R. § 4.124a (2016).

As noted above, the April 2016 VA examiner diagnosed mild incomplete paralysis of the left radial nerve secondary to the Veteran's service-connected left wrist disability.  Additionally, the March 2010 VA examination revealed decreased sensation to pinprick over the left forearm and hand.  Based on these examinations, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a separate 20 percent rating for mild incomplete paralysis of the radial nerve pursuant to DC 8514 is warranted throughout the appeal period.  See 38 C.F.R. § 4.124a.  As the medical evidence of record affirmatively characterizes this disability as mild in nature and because there is no evidence indicating severe incomplete paralysis, a higher 40 percent rating is not warranted.  Id.

In sum, the Board finds that a rating in excess of 10 percent for status-post open reduction internal fixation and bone graft left navicular bone with residuals of fracture to left triangular bone of the wrist (left wrist disability) is not warranted at any time during the appeal period.  However, a separate 20 percent rating for mild incomplete paralysis of the left radial nerve as secondary to the left wrist disability is warranted throughout the appeal period.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against this claim, and, hence, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7; Gilbert, supra..

D.  Additional considerations for all disabilities

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's left elbow disability, left wrist disability  (and associated incomplete paralysis of the radial nerve), or  right anterior superior iliac spine disabilities has reflected so exceptional or so unusual a disability picture as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 (2008).

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  38 C.F.R. § 3.321 (b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, 22 Vet. App. at 111.

In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's left elbow, left wrist (and associated incomplete paralysis of the radial nerve), and right anterior superior iliac spine disabilities at all pertinent points.  The rating schedule fully contemplates the symptoms associated with each  disability, to include limited range of motion, functional loss, pain, and associated scars, and there are no additional symptoms or manifestations of his disabilities that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of each disability under consideration.,    As such, the Board finds that the rating schedule is adequate to evaluate each of these disabilities, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a TDIU as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the RO denied entitlement to a TDIU in a March 2016 rating decision.  The Veteran filed  a timely notice of disagreement and requested a hearing with a Decision Review Officer (DRO).   An August 2016 deferred rating decision indicates that a hearing with a DRO is pending.  Consequently, the Board finds that the matter of entitlement to a TDIU due to one or more of the disabilities under consideration is not currently before the Board, and need not be addressed in conjection with any claim(s) herein decided.



ORDER

Service connection for right hip disorder is denied. 

A rating in excess of 10 percent for left proximal radial head fracture with degenerative arthritis is denied.

A rating in excess of 20 percent for limited pronation of the left elbow from March 23, 2016 is denied.

A rating in excess of 10 percent for a right anterior superior iliac spine residual pain status-post bone graft harvest is denied.

A rating in excess of 10 percent for status-post open reduction internal fixation and bone graft left navicular bone with residuals of fracture to left triangular bone of the wrist is denied.

A separate, 20 percent rating for mild incomplete paralysis of the radial nerve, left upper extremity, secondary to status-post open reduction internal fixation and bone graft left navicular bone with residuals of fracture to left triangular bone of the wrist is granted, subject to the legal authority governing the payment of compensation.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


